

117 S2578 IS: To extend the moratorium on residential evictions, and for other purposes.
U.S. Senate
2021-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2578IN THE SENATE OF THE UNITED STATESJuly 31, 2021Mr. Schumer (for Mr. Brown (for himself, Mr. Schumer, Mr. Reed, Ms. Warren, Mrs. Murray, Mr. Durbin, Mr. Wyden, and Mr. Casey)) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo extend the moratorium on residential evictions, and for other purposes.1.Extension of eviction moratorium(a)In generalThe order issued by the Centers for Disease Control and Prevention under section 361 of the Public Health Service Act (42 U.S.C. 264) entitled Temporary Halt in Residential Evictions To Prevent the Further Spread of COVID–19 (85 Fed. Reg. 55292 (September 4, 2020)) is extended through October 18, 2021, notwithstanding the effective dates specified in such Order.(b)Further extensionThe Director of the Centers for Disease Control and Prevention may further extend the order described in subsection (a) as determined necessary by the Director. 